Title: To John Adams from Mercy Otis Warren, 4 May 1783
From: Warren, Mercy Otis
To: Adams, John


Sir
Milton May 4th 1783

Did not the stronger motive of friendship Excite, I think the Gratitude due from Each individual of Your Country would be a stimulus sufficient to set the pen in motion. urged by such laudable principles an apology for calling asside your Attention from objects of greater Magnitude is unnecessary. And if I am the last to Congratulate you on the success of your Negotiations I will Venture to say I am not the least sensible of their importance, and among the Multitude of your friends you have few who Enjoy more pleasure in your Triumph over your Enemies, or in that firmness, Intrepidity & perseverence that at once obtained it & secured the Claims of America on a Basis that promisses Wealth and Honour, (& if not incompatible) I will add Happiness to posterity.
And do you think now sir to Retire to sit down Quietly & Enjoy the sweets of Domestic life—No.—Never.—till Weary Nature diminishes your capacity for acting in the sphere of Dignified difficulty you was not made for the purpose of Resting in the cool sequestered shade of life. it is yours to tread the bold & craggy path of Politics, to Counteract the Intrigues of statsmen & princes, to settle the Boundaries of Nations, & Mark the line of Empire, and what is yet more Difficult to Atchive, to Convince Mankind that probity is the surest Road to Honour.
A people Destitute of public or private Virtue Cannot be long Happy by the Exertions of a few of the best or Wisest of her Citizens. Yet I beleive the Example of one Good Man unawed by threats—uncorrupted by Gold, & unmoved by the Machinations Refinements & Duplicity of systematical Villany, has a Greater tendency to keep alive the Respect due to Real Merit than Either Judiciary Restraints, or the best digested Code of Moral injunction—
I feel myself disposed to loquacity (Nothing Novel in my sex) but least the subject before me should betray me into some Expressions that might bear the semblance of Flattery, instead of that just mean of applause, due to Distinguished Worth. I leave all panegirick to the Historian & the poet— And in the simple Familiar style of unadorned friendship, inquire Whether the American Minister at the Hague Received several letters under the signature of Marcia—and if the Cold phlegmatic Dutchman, more Honest than polite Delayed a return. surely the influance of a Milder Clime will soften to Condesention, and the Ettequete of Varsellies & paris forbid such an affront to a Lady.
Therefore I shall peep as Eagerly into the next paket, as an inspector to a plenipo’—for a letter Directed to one who asks not forgivness for those short interruptions— the little interludes of common life give fresh Exhiliration to the spirits, & fill up the Vacant Moment, when the mind is Worn down by the Higher Avocations to Bussiness, or fatigued by the parade of Courts & the pomp & Glare of Grandeur—
political Connextions, the state of parties, & the Internal Feuds in your Beloved Country You doubtless have Through the hands of more Interested Observers— And if Through the Inattention of public or the Negligence of private Men, You have not all the Intelligence You might Expect, You have Every thing Worthy of your Notice from a quarter that Enhaunces the Value of the Communication—
I therefore only add that your American Friends Wish most Ardently to see, that the Friends of America Wish your Residence in Europe—and that wherever you Reside, or what Ever is your Mode of life an affectionate prayer for your Happiness will be Breathed from the lips of, sir Your / assured Friend & Humbl sert
M Warren

PS Please to make perticular Complements to the American Gentlemen of my acquaintance— a letter from Mr J in the high style of Russian politeness, would be very pleasing to his young Friends on Milton Hill
May 9th
Mr Warren Expecting a more direct opportunity soon will write you largly this will be handed you by a Mr Watsen of Marblehead formerly of Plimouth who Wishes for an opportunity to wait on you

